A motion is made to dismiss the appeal herein on the ground that it "was not taken within the time required by law."
A final decree dismissing the bill of complaint on final hearing on bill, answer and testimony was filed June 4, 1941, and recorded June 5, 1941. An appeal from the final decree was filed October 28, 1941, and recorded October 29, 1941. *Page 545 
As such appeal was taken less than six months after the entry of the final decree and less than sixty days from October 1, 1941, it was duly taken within the time required by Chapter 20441, Acts of 1941, as interpreted by this Court in Harkins v. Atlantic National Bank of Jacksonville, filed January 5, 1942, and De Bowes, v. De Bowes, City of Miami Beach v. G. A. P. Company, Scott v. Wellacott, Beaty v. Inlet Beach, filed at this term.
Motion to dismiss appeal denied.
BROWN, C. J., WHITFIELD, BUFORD, and ADAMS, JJ., concur.